Citation Nr: 1028248	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-08 675	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently evaluated 20 percent 
disabling.

2.  Entitlement to an increased disability rating for a service-
connected cervical spine disability, currently evaluated 30 
percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1965 to November 1967 and from October 1981 to July 
1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The TDIU claim

In a July 2002 rating decision, the RO denied the Veteran's claim 
of entitlement to TDIU.  The Veteran disagreed with the decision 
and perfected his appeal by filing a timely substantive appeal in 
March 2003.

In a January 2006 decision, the Board denied the Veteran's claim 
of entitlement to TDIU.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the Court 
the Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Partial Remand.  In a 
June 2007 order, the Court partially vacated the Board's January 
2006 decision and remanded the issue of TDIU for readjudication 
in light of the June 2007 Joint Motion.

Pursuant to the Court's remand, in a September 2008 letter, the 
Board provided the Veteran and his attorney the opportunity to 
submit additional evidence and argument in support of the appeal.  
In response to the Board's letter, the Veteran's attorney 
submitted additional argument, which has been associated with the 
Veteran's VA claims folder.

Claims for increased ratings

In a February 2000 decision, the RO granted the Veteran's claims 
of entitlement to service connection for a lumbar spine 
disability and a cervical spine disability and assigned 
disability ratings of 10 percent to each.  In an August 2004 
decision, the RO increased the assigned disability ratings to 20 
percent for each disability.

In May 2005, the RO received the Veteran's claim of entitlement 
to increased disability ratings for the service-connected lumbar 
and cervical spine disabilities.  In a September 2005 decision, 
the RO increased the cervical spine disability rating to 30 
percent effective May 12, 2005; and continued the lumbar 
disability rating at 20 percent.  The Veteran disagreed with the 
ratings assigned and initiated this appeal.  The appeal was 
perfected by the timely filing of the Veteran's substantive 
appeal in September 2006.

In April 2007, the Veteran, through his attorney, submitted 
additional evidence directly to the Board, accompanied by a 
written waiver of local consideration of this evidence.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2009).

The two appeals, which as described above have separate 
procedural histories, have been merged for the sake of economy.

In March 2009, the Board remanded the Veteran's claims.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial of the claims in an April 2010 supplemental statement of 
the case (SSOC).  Accordingly, the Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these claims 
must be remanded for further evidentiary development.

In a statement dated in November 2005, that was initially mis-
filed and only recently associated with the Veteran's claims 
folder, the Veteran's wife reported that the Veteran was 
receiving Social Security Administration disability benefits, 
including due to his service-connected disabilities.  There is no 
indication in the record that any attempts have been made to 
obtain these records and, indeed, the Veteran's SSA records are 
not currently in the claims folder.  
 
The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Additionally, the U.S. 
Court of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from the 
Social Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the SSA to provide 
copies of any records pertaining to the 
Veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any materials obtained 
should be associated with the Veteran's VA 
claims folder.
2.	When the development requested has been 
completed,             
the case should be reviewed by the RO on 
the basis of the additional evidence 
associated with the record.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

